Title: From John Adams to John Jay, 6 June 1785
From: Adams, John
To: Jay, John


          
            Dear Sir
            Bath Hotel Westminster June 6. 1785
          
          Colonel Smith, on the third of this Month informed me, that Col Forrest, had been with him, in behalf of two Gentlemen of Glascow, Mr Calquhoun Provost of that City and Mr Alexander Brown, who were deputed by the Merchants of that Place who had Debts in America to confer with the Creditors in London concerning an Application to Ministry and Parliament to obtain their Interposition for the recovery of their Claims but that having heard of the Appointment of a Minister to this Court and of my Arrival, they were desirous of Seeing me. I desired Coll Smith to inform them that I Should be glad to See them, the next Morning. Accordingly, on the fourth, they came, and Mr Calquhoun informed me of his Errand, and Said that he was very glad that Congress had appointed a Minister, because he hoped that the Article of Debts would now be accommodated, to mutual Satisfaction, without any Application on their Part and he Should be glad to return to Scotland without making any, provided he could be furnished with a reasonable Account to give of himself to his Constituents.
          I told him, I was obliged to him, for having given me an Opportunity to See him. That the Merchants of Glasgow must be Sensible, We were but just emerged from an impoverishing War, in which there had been a great Interruption of Agriculture and Commerce and a Still greater Destruction of Property, which rendered it difficult for any Debtor and impossible for many to discharge their Debts forthwith. that I was perswaded there was a general Disposition to discharge the Debts, as fast as it could be done. but that time, and Patience were as much for the Interest of the Creditors as the Debtors. that if there had been any Interpositions of the Governments in America they had been as I presumed Solely with a View of giving Time to negotiate an Explication of the Article of the Treaty and to prevent the imprudence of hasty Creditors from hurting themselves as well as the Debtors, to no good End. That one principal Object of my Mission was to negotiate this Affair with the Minister and although I was not authorised by the Debtors and could not be empowed by Congress to treat with the Merchants of London and Glascow, they might depend upon my devoting a full Proportion of my Time to this subject with the Ministry, and should be always ready to hear any Proposals, Explanations or Arguments even from Individuals and to transmit them to Congress if they were Such as merited Attention. That it was thought very hard and unreasonable in America that Interest Should be insisted on during the War, and that if the Creditors could be brought to consent to relinquish it and that a reasonable time should be allowed, I thought the whole might be arranged to mutual Benefit and Satisfaction. That Creditors Should consider that there was a great Demand for Cloathing, Stock and Utensils, to repair the Waste of War, and to put Estates into a Condition to produce, and to set commerce in motion. That this together with the Zeal to pay as much of their Debts as possible, had already raised the Interest of Money, even to an Alarming hight. That it must be better to allow the Debtor time to turn himself, that he might pay all, rather than press him Suddenly so that he might not be able to pay more than a Part. that if property were Seized upon now, it might not produce half its Value, whereas left in the Hands of the present Possessor it would enable him to employ it to Such Advantage as to pay his Debts in time.
          Mr Calquhoun made no particular reply to the Subject of Interest, but Said the Merchants of Glascow were fully Sensible of the Circumstances I had mentioned, and were very willing to wait, and they were desirous of entering into Some Agreement that the Debts Should be paid in five Years by Installments, one fifth in a Year, but they were allarmed at the Spirit of Migration into the Wilderness in America. They thought it wrong to be restrained from arresting the Person or Attaching Property of a Debtor whom they Saw about to remove to Kentucky & other Places, where they could never be come at.— I told him, that this was new to me, but that Kentucky, and all other new Settlements were under the Laws and Jurisdiction of some State as I Supposed, and therefore the Debtor and his Property would be within the reach of the Creditor, as much as if he remained in the Cities and Old Settlements, and as those Removals commonly Advanced the Fortune of the Emigrant, it might be rather a Benefit to his Creditors, by increasing the Ability to pay. I Subjoined that there were, two Things, which fell very hard upon the Debtors in the State of Virginia And New York (for he had mentioned these particularly) one Was, the great Number of Negroes, which had been carried away. if these Negroes had been restored according to the Treaty, they would have been at Work to earn Money to pay their Masters Debts, but the carrying them off was a double Loss to the owner. and the holding Possession of the Posts upon the Frontiers, had kept out of our hands a valuable Trade, which would have gone a great Way to enable Us to pay our Debts.
          He Said he thought it a very foolish Thing to hold Possession of the Posts. &c— That he would venture to return to Scotland, and would take no more Measures about applying to Parliament which he was sensible must excite a Clamour and he hoped the Merchants of Glasgow would be contented to wait. He Seemed to be well pleased with the Conversation, and took his Leave in good humour So that I think it very lucky that so noisy a Business as a Petition to Parliament, should be so easily diverted at this critical Moment.
          But I am unfortunate in another respect, as my Lord Carmarthen is ill of a Fever, So that I shall not I fear be able to commence Conferences with him upon Business so soon as I hoped. No Time Shall be lost by me.
          With great and Sincere Esteem / I have the Honour to be, sir / Your most obedient and / humble Servant
          
            John Adams.
          
        